                          Case 2:21-cv-00731-ILRL-KWR Document 1-1 Filed 04/09/21 Page 1 of 1
JS44 (Rev. 06/17)                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law except as
provided by local rules of court. This form,approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk of Court tor the
ouroose of^initiating
purpose of initiating the
                      I civil docket sheet. (SEl: INSTRUCTIONS ON NEXTPAGE OF THIS PORM.)

I. (a) PLAINTIFFS                                                                                                 DEFENDANTS

JUDY WILLIAMS                                                                                                   WALMART INC., WAL-MART LOUISIANA, LLC, and John Doe

    (b) County of Residence ofFirst Listed Plaintiff                    St. Bernard Parish                        County of Residence of First Listed Defendant                  Benton, AR
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PUINTIFF CASES ONLY)
                                                                                                                  NOTE;      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.


    (c) Attorneys (Firm Name, Addresa. and Telephone Number)                                                       Attorneys (if Known)
                                                                                                                Quincy T. Crochet and Christopher James-Lomax, McCranie,
Paul Carriere and Austin Might, 650 Poydras St.                                                                 Sistrunk, Anzelmo, Hardy, McDanlel, & Welch, 909 Poydras Street,
New Orleans, Louisiana 70130,(504)-838-8978                                                                     Ste. 1000, New Orleans, LA, 70112, (504)-831-0946

II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                             and One Box for Defendant)
                                                                                                                                         PTF      DEF                                                  PTF       DEF
□ I    U.S. Government                O 3        Federal Question
            PlaintifF                              (U.S. Government Not a Parly)                         Citizen of This State           « I       □     1    Iiicoqiorated or Principal Place          0 4      0 4
                                                                                                                                                                of Business In This State


                                                                                                                                         □ 2       0     2    Incorporated cw</Principal Place          0 5      fits
O 2     U.S. Goveniment               if 4       Diversity                                               Citizen of Another State
                                                   (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State
            Defendant

                                                                                                         Citizen or Subject ofa          O 3       0     3    Foreign Nation                            0 6      O 6
                                                                                                           Foreign Country
                                                                                                                                                    Click here for: Nature of Suit Code Descriptions.
IV. NATURE OF SUIT (Place an "X" in One Box Only)
             CONTRACT                                               TORTS                                   FORFEITURE/PENALTY                         BANtCRUPTCY               I        OTHER STATirTES
O 110 Insurance                         PERSONAL INJURY                      PERSONAL INJURY             O 625 Drug Related Seizure         d 422 Appeal 28 USC 158                  d 375 False Claims Act

                                     O 310 Airplane                       O 365 Personal Injury -              ofProperty2l USC 881         □ 423 Witlidrawal                        d 376 Qui Tain (31 USC
O 120 Marine
                                                                                 Product Liability       □ 690 Other                                   28 USC 157                           3729(a))
O 130 Miller Act                     O 315 Airplane Product
                                           Liability                      O 367 Health Care/                                                                                         d 400 Slate Reapportionment
O 140 Negotiable Instrument
                                                                                Pharmaceutical                                                   PROPERTY RIGHTS                     □ 410 Antitrust
O 150 Recovery of Overp^menl         □ 320 Assault. Libel &
                                                                                Personal Injury                                             d 820 Copyrights                         □ 430 Banks and Banking
        & Enforcement of Judgment              Slander
                                     O 330 Federal Employers'                   Product Liability                                           d 830 Patent                             d 450 Commerce
O 151 Medicare Act
                                           Liability                      □ 368 Asbestos Personal                                           d 835 Patent - Abbreviated               d 460 Deportation
 O 152 Recovery of Defaulted
        Student Loons                O 340 Marine                                Injury Product                                                        New Dnig Application          d 470 Racketeer Influenced and
                                     O 345 Marine Product                        Liability                                                  □ 840 Trademark                                 Corrupt Organizations
        (Excludes Veterans)
                                                                           PERSONAL PROPERTY                           LABOR                     .SOCIAL SECURITY                    d 480ConsuinerCredit
 □ 153 Recovery of Overpayment                   Liability
                                                                          □ 370 Other Fraud              O 710 Fair Labor Standards         d 861 HlA(1395fD                         d 490 Cable/Sat TV
        ofVeteran's Benefits         □ 350 Motor Vehicle
                                     O 355 Motor Vehicle                  □ 371 Truth in Lending                 Act                        □ 862 Black Lung (923)                   d 850 Securities/Commodities/
 0 160 Stockholders'Suits
                                                                                                         □ 720 Labor/Management             □ 863 DIWC/DIWW (405(g))                       Exchange
 O 190 Other Contract                         Product Liability           □ 380 Other Personal
                                     K 360 Other Personal                        Properly Damage                 Relations                  d 864 SSID Title XVI                     □ 890 Other Statutoty Actions
 O 195 Contract Product Liability
                                           Injury                         □ 385 Propeny Damage           O 740 Railway Labor Act            d 865 RSI (405(g))                       □ 89) Agriculniral Acts
 O 196 Franchise
                                                                                Product Liability        □ 751 Family and Medical                                                    □ 893 Environmental Matters
                                     □ 362 Persona] Injuty -
                                               Medical Malpractice                                               Leave Act                                                           d 895 Freedom oflnformation
           REALPROPERTY                     CIVIL RIGHTS                   PRISONER PETITIONS            d 790 Other Labor Litigation             FEDERAL TAX SUITS                         Act
L                                                                                                                                           d 870 Taxes (U.S. PlaintilT              d 896 Arbitration
 □ 210 Land Condemnation             □ 440 Other Civil Rights                Habeas Corpus:              d 791 Employee Retirement
                                                                          □ 463 Alien Detainee                 Income Security Act                   or Defendant)                   □ 899 Administrative Procedure
 O 220 Foreclosure                   d 441 Voting
                                                                                                                                               d 871 IRS—Tliird Party                      Act/Review or Appeal of
 □ 230 Rent Lease & Ejectment        □ 442 Employment                     □ SlOMotionsto Vacate
                                     □ 443 Housing/                              Sentence                                                              26 USC 7609                         Agency Decision
 □ 240 Torts to Land
                                               Accommodations             n 530 General
                                                                                                                                                                                     O 950 Constitutionality of
 □ 245 Tort Product Liability
                                                                                                                                                                                            State Statutes
 D 290 All Other Real Propeny        □ 445 Amer. w/Disabilities •         □ 535 Death Penalty                     IMMIGRATION
                                               Employment                    Other:                      d 462 Naturalization Application
                                     □ 446 Amer, w/Disabililies           □ 540 Mandamus & Other         d 465 Other Immigration
                                               Other                      □ 550 Civil Rights                     Actions
                                     O 448 Education                      □ 555 Prison Condition
                                                                          O 560 Civil Detainee -
                                                                                Conditions of
                                                                                 Confinement


 V. ORIGIN (Place an "X" in One Bar Only)
                                                                                                     □ 4 Reinstated or       □ 5 Transferred from              O 6 Multidistrict                 □ 8 Multidistrict
 a I Original             [8(2 Removed from                   O     3     Remanded from
                                                                                                                                                                                                       Litigation -
           Proceeding            State Court                              Appellate Court                 Reopened                   Another District                 Litigation -
                                                                                                                                     (specif)                         Transler                         Direct File

                                             Cite the U.S. Civil Statute under which you are filing (Do nut citeJiirisdictionalsiatiiles unless diversity):
                                             28 U S.C. Section 1332
 VI. CAUSE OF ACTION Brief description of cause:
                     Premise Liability
                                                                                                             DEMAND S                                        CHECK YES only if demanded in complaint:
 VII. REQUESTED IN                           □     CHECK IF THIS IS A CLASS ACTION
                                                   UNDER RULE 23, F.R.Cv.P.                                                                                  JURY DEMAND:                 M Yes           ONo
           COMPLAINT:
    VIII. RELATED CASE(S)
                                                  (See inslnictions):
            IF ANY                                                         JUDGE                                                                  DOCKET NUMBER

                                                                                             OF ATTORNEY            ECORD
    DATE

    04/09/2021
    FOR OFFICE USE ONLY

                                                                                  APPLYING IFP                                      RJDGE                              MAG. JUDGE
      RECEIPT ff                    AMOUNT
